Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Takashi (JP 2016-206787 - cited by Applicant). Takashi discloses an operation device that includes an operation member (1) and a support (2) for pivotally supporting the operation member, configured to pivotally shift to a predetermined position with a click feeling (abstract), a first movable member (MM) supported by the support with a first magnetic body, and a permanent magnet section (MM) supported by the support so as to face the first magnetic body in a reference position. Takashi does not disclose the permanent magnet section is magnetized such that the permanent magnet section is magnetized such that an N pole and an S pole are created by magnetization in a series arrangement in a thickness direction pointing to the first magnet body, and such that in a width direction intersecting the thickness direction, an S pole is created by magnetization alongside the N pole and an N pole is created by magnetization alongside the S pole created by magnetization in the thickness direction. The instant application discloses as a reason for the serial arrangement of the permanent magnets to form a permanent magnet section that such an arrangement will reduce costs by using commonly available magnets [0015]. There is no teaching, suggestion, or motivation in the prior art to modify the device of Takashi to have the missing claim limitations without the use of impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/William Kelleher/Supervisory Patent Examiner, Art Unit 3658